Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-3, 5-9, 11-14 & 16-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Derek Lam. (Reg. No. 67/917) on 4/15/2022.

The application has been amended as follows: 

Listing of Claims:
1.	(Currently Amended) A method comprising:
determining, by a server associated with a technical support group, that a case created to address an issue associated with a computing device is closed;
performing, by the server, a natural language processing analysis of a communication session between a user of the computing device and a technician;
performing, by the server, a process analysis of a process used to close the case;
determining, by the server, a length of time corresponding to individual steps in the process used to close the case;
determining, using a machine learning algorithm executed by the server and based at least in part on the natural language processing analysis, the process analysis, and the length of time corresponding to individual steps, potential pain points associated with the communication session;
creating, by the server, one or more questions to include in a custom survey, wherein the creating comprises:
determining that a survey database does not include a particular question associated with a particular potential pain point of the potential pain points:
creating the particular question based at least in part on the particular potential pain point;
adding the particular question to the survey database; and
including the particular question in the custom survey;
presenting, by the server, the custom survey to the user;
receiving, by the server, user answers to individual questions of the one or more questions in the custom survey;
correlating, by the server, the user answers with the potential pain[[t]] points to determine actual pain points associated with the communication session; and
determining, by the server, one or more techniques to address at least one of the actual pain points.

2.	(Previously Presented) The method of claim 1, wherein the natural language processing analysis comprises:
based on determining that the communication session comprises a voice call or a video call, converting an audio portion of the communication session into text;
parsing the text corresponding to the communication session to determine parts of speech associated with individual words in the text;
performing stemming of the individual words in the text;
performing lemmatization of the individual words in the text;
performing disambiguation of the individual words in the text; 
determining, using the machine learning algorithm, at least one pain word; and
determining, based on particular steps of the process in which the at least one pain word was spoken, at least one pain point.

3.	(Original) The method of claim 1, further comprising:
based on determining that the communication session comprises a voice call or a video call, extracting an audio portion of the communication session;
performing a pitch analysis of a pitch associated with which each word is spoken in the audio portion of the communication session;
performing a volume analysis of a volume at which each word is spoken in the audio portion of the communication session; 
determining, based at least in part on the pitch analysis and the volume analysis, at least one pain word; and
determining, based on particular steps of the process in which the at least one pain word was spoken, at least one pain point.

4.	(Cancelled).

5.	(Previously Presented) The method of claim 1, further comprising:
retraining the machine learning algorithm based at least in part on: 
the potential pain points associated with the communication session; and 
the actual pain points associated with the communication session.

6.	(Previously Presented) The method of claim 1, wherein:
the communication session between the user of the computing device and the technician comprises one of:
a video call;
an audio call; or
a chat session.

7.	(Currently Amended) A server comprising:
one or more processors; and
one or more non-transitory computer readable media storing instructions executable by the one or more processors to perform operations comprising:
determining that a case created to address an issue associated with a computing device is closed;
performing a natural language processing analysis of a communication session between a user of the computing device and a technician;
performing a process analysis of a process used to close the case;
determining a length of time corresponding to individual steps in the process used to close the case;
determining, using a machine learning algorithm and based at least in part on the natural language processing analysis, the process analysis, and the length of time corresponding to individual steps, potential pain points associated with the communication session;
creating one or more questions to include in a custom survey, wherein the creating comprises:
determining that a survey database does not include a particular question associated with a particular potential pain point of the potential pain points;
creating the particular question based at least in part on the particular potential pain point;
adding the particular question to the survey database; and
including the particular question in the custom survey;
presenting the custom survey to the user;
receiving user answers to individual questions of the one or more questions in the custom survey;
correlating the user answers with the potential pain[[t]] points to determine actual pain points associated with the communication session; and
determining one or more techniques to address at least one of the actual pain points.

8.	(Previously Presented) The server of claim 7, wherein the natural language processing analysis comprises:
based on determining that the communication session comprises a voice call or a video call, converting an audio portion of the communication session into text;
parsing the text corresponding to the communication session to determine parts of speech associated with individual words in the text;
performing stemming of the individual words in the text;
performing lemmatization of the individual words in the text;
performing disambiguation of the individual words in the text; 
determining, using the machine learning algorithm, at least one pain word; and
determining, based on particular steps of the process in which the at least one pain word was spoken, at least one pain point.

9.	(Previously Presented) The server of claim 7, further comprising:
based on determining that the communication session comprises a voice call or a video call, extracting an audio portion of the communication session;
performing a pitch analysis of a pitch associated with which each word is spoken in the audio portion of the communication session;
performing a volume analysis of a volume at which each word is spoken in the audio portion of the communication session; 
determining, based at least in part on the pitch analysis and the volume analysis, at least one pain word; and
determining, based on particular steps of the process in which the at least one pain word was spoken, at least one pain point.

10.	(Cancelled).

11.	(Previously Presented) The server of claim 7, wherein presenting the custom survey to the user comprises one of:
presenting a web-based survey to the user; or
presenting an interactive voice response (IVR) based survey to the user.

12.	(Currently Amended) One or more non-transitory computer readable media storing instructions executable by one or more processors to perform operations comprising:
determining that a case created to address an issue associated with a computing device is closed;
performing a natural language processing analysis of a communication session between a user of the computing device and a technician;
performing a process analysis of a process used to close the case;
determining a length of time corresponding to individual steps in the process used to close the case;
determining, using a machine learning algorithm and based at least in part on the natural language processing analysis, the process analysis, and the length of time corresponding to individual steps, potential pain points associated with the communication session;
creating one or more questions to include in a custom survey, wherein the creating comprises:
in response to determining that a survey database includes a particular question associated with a particular potential pain point of the potential pain points:
retrieving the particular question from the survey database;
modifying the particular question based at least in part on the process used to close the case to create a modified question; and
including the modified question in the custom survey; and
in response to determining that the survey database does not include the particular question associated with the particular potential pain point of the potential pain points:
creating the particular question based at least in part on the particular potential pain point;
adding the particular question to the survey database; and
including the particular question in the custom survey;
presenting the custom survey to the user;
receiving user answers to individual questions of the one or more questions in the custom survey;
correlating the user answers with the potential pain[[t]] points to determine actual pain points associated with the communication session; and
determining one or more techniques to address at least one of the actual pain points.

13.	(Previously Presented) The one or more non-transitory computer readable media of claim 12, wherein the natural language processing analysis comprises:
based on determining that the communication session comprises a voice call or a video call, converting an audio portion of the communication session into text;
parsing the text corresponding to the communication session to determine parts of speech associated with individual words in the text;
performing stemming of the individual words in the text;
performing lemmatization of the individual words in the text;
performing disambiguation of the individual words in the text; 
determining, using the machine learning algorithm, at least one pain word; and
determining, based on particular steps of the process in which the at least one pain word was spoken, at least one pain point.

14.	(Previously Presented) The one or more non-transitory computer readable media of claim 12, further comprising:
based on determining that the communication session comprises a voice call or a video call, extracting an audio portion of the communication session;
performing a pitch analysis of a pitch associated with which each word is spoken in the audio portion of the communication session;
performing a volume analysis of a volume at which each word is spoken in the audio portion of the communication session; 
determining, based at least in part on the pitch analysis and the volume analysis, at least one pain word; and
determining, based on particular steps of the process in which the at least one pain word was spoken, at least one pain point.

15.	(Cancelled).

16.	(Previously Presented) The one or more non-transitory computer readable media of claim 12, further comprising:
performing a skills analysis of the technician including: 
determining a skills gap set of steps in the process to close the case, wherein each step in the skills gap set of steps took an above average amount of time to perform and is one of the actual pain points; and
determining a skills advantage set of steps in the process to close the case, wherein each step in the skills advantage set of steps took a below average amount of time to perform and is not one of the actual pain points.

17.	(Previously Presented) The one or more non-transitory computer readable media of claim 16, further comprising:
scheduling training for the technician to address the skills gap set.

18.	(Previously Presented) The one or more non-transitory computer readable media of claim 16, further comprising:
creating a custom technician survey based at least in part on the skills advantage set of steps;
determining, based on the technician’s response to the custom technician survey, a particular technique that the technician used to perform at least one particular step in the skills advantage set of steps; and
sharing the particular technique with other technicians to enable the other technicians to perform the at least one particular step in the below average amount of time.

19.	(Previously Presented) The method of claim 1, wherein creating the one or more questions to include in the custom survey further comprises:
determining that a survey database includes a particular question associated with a particular potential pain point of the potential pain points;
retrieving the particular question from the survey database;
modifying the particular question based at least in part on the process used to close the case to create a modified question; and
including the modified question in the custom survey.

20.	(Previously Presented) The server of claim 7, wherein creating the one or more questions to include in the custom survey further comprises:
determining that a survey database includes a particular question associated with a particular potential pain point of the potential pain points;
retrieving the particular question from the survey database;
modifying the particular question based at least in part on the process used to close the case to create a modified question; and
including the modified question in the custom survey.

21.	(Previously Presented) The method of claim 1, wherein presenting the custom survey to the user comprises one of:
presenting a web-based survey to the user; or
presenting an interactive voice response (IVR) based survey to the user

22.	(Previously Presented) The server of claim 7, further comprising:
retraining the machine learning algorithm based at least in part on:
the potential pain points associated with the communication session; and 
the actual pain points associated with the communication session.

23.	(Previously Presented) The one or more non-transitory computer readable media of claim 12, further comprising:
retraining the machine learning algorithm based at least in part on:
the potential pain points associated with the communication session; and 
the actual pain points associated with the communication session.

Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1, 7  & 12 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1-3, 5-9, 11-14 & 16-23 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

.
Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449                                                                                                                                                                                                        

/Vivek Srivastava/Supervisory Patent Examiner, Art Unit 2449